BOLIN, Judge.
This is a boundary action involving title to one and one-half acres of land in Lincoln Parish, and is a companion case to No. 12,085, Pure Oil Company v. Henry Carl Skinner, et al., La.App., 284 So.2d 608.
For the reasons assigned in the Pure Oil Company case, we affirm the judgment of the lower court decreeing that Henry Carl Skinner and Henry Carl Skinner, Jr., are the owners of the following described property:
One and one-half acres, more or less, situated in the southeast corner of the Southwest Quarter of the Northwest Quarter, Section 32, Township 19 North, Range 3 West, Lincoln Parish, Louisiana, the said one and one-half acres, more or less, being that portion of said forty lying south of Claiborne Road and east of the Old Settlement Road.
It is further ordered that appellants be cast with all costs.
Before AYRES, BOLIN, PRICE, HALL and WILLIAMS, JJ.
PRICE, Judge.
For the reasons assigned in our opinion on rehearing in the companion case of Pure Oil Company v. Henry Carl Skinner, et al., handed down on October 10, 1973, 284 So.2d 608, our original opinion in this case is reinstated and made the judgment of the court.